July 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 PETROLIA GROUP, LLC AND PETROLIA CONSOLIDATED RESOURCES,
                        LLC, Appellants

NO. 14-16-00468-CV                          V.

   ZIMMERMAN, AXELRAD, MEYER, STERN & WISE, PC AND BRIAN
                    ZIMMERMAN, Appellees
               ________________________________

      Today the Court heard appellees’ motion to dismiss the appeal from the
order signed by the court below on May 13, 2016. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Petrolia Group, LLC and Petrolia Consolidated Resources, LLC.
      We further order this decision certified below for observance.